Citation Nr: 0107647	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The appellant had active service from June 6, 1995 to June 
26, 1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1996 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefit on 
appeal.  

In a July 2000 remand, the Board returned this matter to the 
RO in order to afford the veteran a hearing before a Member 
of the Board at the RO.  The appellant was scheduled for such 
a hearing in October 2000, but a notation in the record shows 
that the appellant failed to appear for the hearing.  Notice 
of the hearing was mailed to the appellant's address of 
record and the record reveals that the appellant failed to 
appear for the hearing without filing a request for 
postponement of the hearing.  Accordingly, pursuant to 
38 C.F.R. § 20.704(d) (2000), the appellant's case will be 
processed as though her request for hearing has been 
withdrawn. 



FINDING OF FACT

The appellant does not have bilateral hearing loss as defined 
by the VA.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to service 
connection for bilateral hearing loss.  Specifically, she 
alleges that she developed sudden hearing loss in service 
that was worse in the left ear than the right ear.  She also 
claims to experience dizzy spells and blackout episodes since 
developing hearing loss.  During the pendency of this appeal, 
however, a bill was passed that eliminates the need for a 
claimant to submit a well-grounded claim and amplifies the 
VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of a service connection claim (provided the 
Board finds that the VA has fulfilled its duty to assist) 
without determining whether the claim is well grounded.  
  
In this case, the Board's decision to proceed as required 
does not prejudice the appellant in the disposition of her 
claim for service connection for bilateral hearing loss.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In a 
February 1997 Statement of the Case, the RO notified the 
appellant of all regulations pertinent to service connection 
claims, including those relating to well-groundedness, and 
informed her that her claim for service connection for 
bilateral hearing loss was denied because there was no 
evidence of record to show that she has hearing loss by VA 
standards.  The RO also provided the appellant and her 
representative an opportunity to present argument on this 
matter.  Additionally, pursuant to a July 2000 Board remand, 
the appellant was scheduled for a BVA hearing in October 
2000, but she failed to appear for the hearing.  Accordingly, 
the Board is satisfied that the appellant was ensured due 
process of law as a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the appellant in 
developing her claim.  This legislation provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, but is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, the Board 
concludes that there is no reasonable possibility that any 
assistance the VA could provide would aid the appellant in 
substantiating her claim for service connection for bilateral 
hearing loss. 

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Where certain diseases, such as sensorineural 
hearing loss, manifest to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  For purposes of a hearing loss 
claim, impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that, when audiometric 
test results do not meet the regulatory requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  

With regard to the current appeal, a November 1994 service 
physical examination report shows that the appellant had pure 
tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
25
LEFT
15
10
10
05
20


Repeat audiometric testing in June 1995 reflected the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
10
20
40
LEFT
10
05
05
05
15

In June 1995, the appellant complained of occasional 
dizziness associated with a bloody nose.  The appellant was 
noted to have dizziness with severe scarring and thickening 
of the left tympanic membrane and a one day history of 
hearing loss.  Examination showed that she had conductive 
hearing loss in the left ear and she was found unfit for 
duty.  She was assessed with probable congenital hearing loss 
and was discharged from service because she failed to meet 
medical/physical procurement standards.  

Post-service records show that the appellant was afforded a 
VA examination in May 1996.  At that time she reported 
developing sudden bilateral hearing loss in June 1995.  She 
indicated that she experienced dizziness with blackout spells 
and constant tinnitus, which she described as ringing, 
popping and roaring in her ears.  However, she indicated that 
tinnitus did not interfere with activities of daily living.  
The examiner indicated that initial pure tone assessments 
showed highly exaggerated pure tone thresholds.  After much 
coaxing and repeat testing, the appellant produced what the 
examiner thought to be a valid pure tone audiogram with the 
following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
30
LEFT
20
15
15
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.  The 
examiner opined that there was no evidence of medically 
correctable hearing loss.  The examiner stated that the 
appellant had essentially normal hearing in the left ear and 
a very mild high frequency probably sensorineural hearing 
loss in the right ear.  

The appellant was also afforded a separate audio-ear disease 
examination in May 1996.  She reported experiencing 
fluctuations in her hearing, but she stated that her hearing 
had not returned to normal since the initial onset of hearing 
loss.  She described having dizzy spells, which were 
primarily motion oriented episodes and she stated that she 
had passed out with some episodes.  Physical examination 
revealed a normal right auricle and external auditory canal.  
There was a slight amount of tympanosclerosis in the inferior 
portion of the right tympanic membrane.  The tympanic 
membrane was described as grossly abnormal.  During the 
examination, the examiner purposefully tested the appellant 
by speaking to her in a low tone with his head turned away 
from her and she was able to hear all of his statements and 
commands.  The examiner concluded that there was evidence of 
chronic changes in each of the appellant's ears primarily 
characterized by tympanosclerosis, which was more severe on 
the left.  The examiner could not determine the date of onset 
of the appellant's illness and could not correlate the 
findings with a severe acute loss of hearing.  It was noted 
that her tympanic membrane defect could be the cause of some 
mild conductive hearing loss.  Her dizziness and black outs 
were attributed to a possible nystagmus.   

A review of the record shows that all of the appellant's 
service medical records and post-service medical records have 
been obtained and associated with the claims file.  Further, 
the appellant has been afforded a current VA examination.  
Inasmuch as there is no evidence that the appellant currently 
has hearing loss as defined by VA standards, the Board 
concludes that the association of additional evidence with 
the claims file would be ineffectual.  Therefore, a decision 
on the merits of the appellant's claim is thus appropriate.

The medical evidence of record shows that the appellant had 
congenital hearing loss during her initial period of service 
and was found unfit for duty because she failed to meet 
medical/physical procurement standards.  The most recent 
medical evidence of record shows that the appellant does not 
currently have hearing loss by VA standards.  Although the 
May 1996 VA examination report includes a diagnosis of very 
mild high frequency probable sensorineural hearing loss in 
the right ear, the audiometric results do not satisfy the 
criteria for hearing loss under 38 C.F.R. § 3.385.  

Thus, there is no evidence beyond the appellant's contentions 
to establish that she currently has hearing loss by VA 
standards.  As the appellant is a layperson with no medical 
training or expertise, her contentions, alone, do not 
constitute competent medical evidence of a current 
disability.  See Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions).  
As such, the appellant's claim of entitlement to service 
connection for bilateral hearing loss must be denied.  Simply 
put, "[i]n the absence of proof a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


ORDER

Service connection for bilateral hearing loss is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

